DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 2/12/2021, with respect to the rejection of claims 1-10, 17, 19, and 20 have been fully considered and are persuasive.  The rejection of claims 1-10, 17, 19 and 20 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see pages 13-15 with respect to the rejection of claims 11-15 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 11-15 under 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter
Claims 1-15, 17, 19-20 are allowed.
The closest prior art includes Mani et al. (US6349587 herein after “Mani”) and Gitis et al. (US20020037681 herein after “Gitis”).
	Mani teaches a device for testing friction including a rotating disk (rotating table 132, Fig. 5) wherein a normal force of the sample against the friction surface 144 is adjusted using weights W on platform 168. The sample S is not movable or manipulated; the carriage 158 merely supports the post 164.  There is no teaching, suggestion, or motivation to provide intermittent engagement of the sample S with the friction surface 144 nor a drive system including three individual motors as required by claim 1 or claim 11. Further, the camera of Mani is suggested to be positioned underneath the friction block to record dynamic action.  The instant invention provides a camera which can aid in measuring sample thickness and thus would not be positioned underneath a friction block to measure dynamic action of the sample which will only visualize the contact face between the sample and friction surface. 

	Therefore the device of independent claim 1 and method of independent claim 11 are not considered obvious over the prior art, whether considered alone or in combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/12/2020

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861